Citation Nr: 1826049	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, post prostatectomy, to include as a result of exposure to an herbicide agent.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to an herbicide agent.

3.  Entitlement to service connection for a neurological disability of the left lower extremity, to include radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to July 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2016, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or Korea during the Vietnam era; the most probative evidence of record indicates that the Veteran was not exposed to Agent Orange during his service in Guam. 

2.  Prostate cancer was initially documented many years after service, and there is no clinical or lay evidence suggesting the disorder is related to service.

3.  Diabetes mellitus was initially documented many years after service, and there is no clinical or lay evidence suggesting the disorder is related to service.

4.  A neurological disability of the left lower extremity disability was initially documented many years after service, and there is no clinical or lay evidence suggesting the disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for type II diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).
2.  The criteria for establishing entitlement to service connection for type II diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for establishing entitlement to service connection for a neurological disability of the left lower extremity, to include radiculopathy, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Board recognizes that the Veteran was not afforded a VA examination for his claimed conditions.  However, the Board finds that the Veteran has not been prejudiced as a result.  The Veteran does not argue that his prostate cancer and diabetes were diagnosed during service or within one year following discharge from service, or that the disabilities are related to service other than as due to Agent Orange exposure.  As a VA examination would not provide information relevant to the question of actual exposure to Agent Orange during service, an examination is not needed to make a determination on this claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, for the claim of a neurological disability of the left lower extremity, the competent evidence does not indicate that there is a relationship between service and a current disability, and there exists no reasonable likelihood that an examination would change that.  As such, the McLendon criteria are not satisfied.  Id. 

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran asserts that he was exposed to herbicides while serving in Guam.  In a July 2010 statement, the Veteran stated that he was stationed in Guam from 1971 to 1973.  He noted that he lived in a complex where Agent Orange was used and stored and that his family's quarters were located next to a tank farm on the base. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A veteran is entitled to a presumption of service connection if he is diagnosed with prostate cancer and type 2 diabetes mellitus as associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R.§ 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).    

Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).

There is no evidence that the Veteran served in Vietnam or Korea, and the Veteran does not contend such.  As the Veteran did not serve in Vietnam or in or near the DMZ in Korea, the presumption of herbicide exposure is inapplicable.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).

The fact that a veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records are silent for any complaints or treatment for a prostate condition, an endocrine condition, or a neurological condition of the left lower extremity during his active duty service.

Following service, private treatment records show a diagnosis of a prostate disability in 2008, a diagnosis of diabetes mellitus, type II in 2010, and a diagnosis of diabetic neuropathy of the left lower extremity in 2012.  

In support of his claim, the Veteran submitted articles, to include an article regarding toxic chemicals in Guam, a rating decision by an RO and Board decisions for other Veterans, to include one which granted service connection for diabetes mellitus secondary to herbicide exposure.  Of note, by law, Board decisions are nonprecedential and are only binding as to the case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2017).

The record shows that in July 2010 the AOJ submitted a Personnel Information Exchange System request for a record of herbicide exposure.  Associated with the Veteran's claims folder in September 2010, is a response indicating that that there was no record of herbicide exposure for the Veteran.  

Pursuant to a December 2016 remand for development, a formal finding was issued in June 2017 regarding the claimed exposure to herbicides.  The Joint Services Records Research Center (JSRRC) coordinator noted that the Veteran had not provided additional information regarding the approximate dates, location(s), and nature of the alleged exposure to herbicides in Guam, as requested post-remand.  The JSRRC coordinator stated that the response from Compensation Services noted that the Department of Defense (DoD) had provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where Agent Orange was used, tested or stored.  Regarding the Veteran's claim, the DoD had not identified any location on the island of Guam where Agent Orange was used, tested, stored or transported.  Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on Guam during those years and no need for Agent use there.  Additionally, Guam was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.  All evidence showed that any herbicide use the Veteran or others observed, or were associated with, was the commercial variety, not Agent Orange.  Therefore, Compensation Service could provide no evidence to support the claim.

The Board notes that the Veteran has not since provided additional relevant information, including in a July 2017 statement, that would warrant follow-up development via JSRRC or any other service entity.

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed prostate disability, type II diabetes mellitus, and diabetic neuropathy of the left lower extremity were manifested as a result of a period of active service.  In this regard, the service treatment records are silent as to any diagnoses.  The first medical evidence of record was not until many years following discharge from active service (2008, 2010, and 2012, respectively, for the disabilities noted above).  The Board also notes that the Veteran has not provided sufficient evidence, such as private opinions and/or medical evidence, to establish a nexus between his claimed disorders and active service.  As the competent evidence of record does not establish a nexus between the Veteran's service and the claimed disabilities, service connection must be denied. 

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the etiology of a prostate disability, type II diabetes mellitus, and diabetic neuropathy of the left lower extremity falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, the determination of the diagnoses and etiologies of the conditions requires medical training and credentials.  Thus, the Veteran's opinion as to the cause of his current disabilities does not constitute competent medical evidence.

In short, the preponderance of the evidence is against the Veteran's claims, and the claims must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for prostate cancer, post prostatectomy, to include as a result of exposure to an herbicide agent, is denied. 

Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to an herbicide agent, is denied. 

Entitlement to service connection for a neurological disability is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


